DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 04/10/2022.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. In claim 1, the phrases:
a first step…
a second step…
a third step… 
a fourth step…
determining a conversion function…
presenting a compensation…
should be changed to --a first step…--, --a second step…--, --a third step...--, --a fourth step…--, --determining a conversion function…--, and -- presenting a compensation…--. 
Similarly, in claim 3, the phrases:
a step of calculating…
a step of interpolating…
a step of determining…
should be changed to -- a step of calculating…--, -- a step of interpolating…--, -- a step of determining…--.
Similarly, in claim 4, the phrases:
use of the maximum…
rank-one decomposition…
should be changed to -- use of the maximum…-- and -- rank-one decomposition…--.
Similarly, in claim 5, the phrases:
a first method…
a second method…
a third method…
a fourth method…
should be changed to –a first method…--, --a second first method…--, --a third method…--, --a fourth method…--.
Similarly, in claim 12, the phrases:
a display device…
a measuring device…
a calculating device…
should be changed to –a display device--, --a measuring device…--, --a calculating device--.

Reasons for Allowance
4.	Claims 1-5, 7 and 10-14 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a method, which compensate a display system for particular features of a colour space specific to an individual facing a particular display unit. Independent claim 1 identifies the distinct limitations “a third step of measuring a luminance vector field… presenting a compensation of the image on the display device by fixing the parameter k to a constant value for all points of the image or by reducing the variance of the parameter k” (lines 10-34 of amended claim 1).
	The closest prior arts Kim (US 2013/0154903 A1) and Hyodo et al. (US 2015/0201185 A1) all discussed in the Office action dated 1/21/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693